Title: Bidé de Chavagnes to John Adams: A Translation, 15 June 1780
From: Chavagnes, Bidé de
To: Adams, John


      
       My Dear Sir
       Brest, 15 June 1780
      
      The letter that you did me the honor to write, and which I received two days after I arrived at Brest, gave me great pleasure on learning that you, your dear children, and Messrs. Dana and Thaxter were enjoying good health. I sincerely hope that it will remain so for a long time. My own health is quite good, despite my sadness at having to leave Mme. de Chavagnes, who asked that when I wrote I should send her thanks for remembering her.
      I was astonished, my dear sir, at your informing me that you were unable to obtain any news of your trunks.Mr. de Fessoles, who served as intendant in February, undertook to load all your belongings on the Brest to Paris mail coach. I saw them in the office and registered them myself, as well as the effects of Mr. Gerard, the seeds for Messrs. La Luzerne and Malherbes, and those little ducks from Boston that I sent to Mr. Sartine together with the painting of the British hostilities against Boston. I had the honor of informing the minister of these packages which were being sent to Paris and which should be waiting for you at the office of the Brest to Paris coach, or rather at customs. They must certainly be at Paris, for I have just verified that these effects left Brest on 22 February and that the coachman who carried them to Rennes transferred them onto the coach for Paris. It is unreasonable for the express agents of our capital not to have informed you of their arrival. I am very upset at this delay for your satisfaction is my only desire and I am always eager to accomplish it. If you wish to send your servant or your son to the customs or coach office, you will no doubt recover your belongings. I do not know if Mr. Gerard or the other gentlemen have received their own effects. If I have been of any help in this matter I would only be too happy to see it as an opportunity to demonstrate to you my sincere and respectful devotion, with which I have the honor to be for life, my dear sir, your very humble and very obedient servant,
      
       Bidé de Chavagnes capne. des vaux. du roy
      
      
       I send all my love to your dear children, my compliments to Messrs. Dana and Thaxter, and my profound respects to Messrs. Franklin and Sartine.
      
     